Citation Nr: 1136231	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-14 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White syndrome (WPW).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from September 1984 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision from the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for WPW.

In July 2010 the Board remanded the Veteran's current claim for additional development.  


FINDING OF FACT

A preponderance of the competent evidence is against a finding that the Veteran currently has WPW.


CONCLUSION OF LAW

The criteria for service connection for Wolff-Parkinson-White syndrome have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  January and June 2005 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These letters did not notify the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection is denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown 4 Vet. App. 384, 393 (1993).

The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An adequate VA examination was conducted and opinion obtained in August 2005 to determine the nature and etiology of his claimed WPW.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).     

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran seeks service connection for WPW.  He contends that he had WPW during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

November 1, 1998 STRs note that the Veteran complained of palpitations.  November 3, 1998 STRs note that the Veteran had an indication of Wolf Parkinson White syndrome, and that he developed the sudden onset of rapid palpitations on November 1, 1998.  The Veteran underwent destruction of the abnormal electrical pathway by radiofrequency catheter ablation.  It was noted in conclusion that the Veteran had WPW syndrome and that he underwent successful radiofrequency catheter ablation of the left pathways.  The Veteran was to take medications for 1 month, have an electrocardiogram (ECG) in 1 month, and was fit for duty.  

Clinical evaluation during an October 2000 re-enlistment examination revealed that the Veteran's heart and vascular system were normal.   

A VA examination was conducted in August 2005.  The examiner noted that during service the Veteran had WPW syndrome that was ablated during an emergency room visit on November 3, 1998, and that he no longer has cardiac arrhythmias.  A physical examination was conducted and an ECG were reviewed.  The August 2005 ECG notes that it was interpreted as a normal ECG and that the Veteran had a normal sinus rhythm.  The examiner gave the Veteran a diagnosis of WPW ablated in November 1998; ECG is now normal.  

There are no other medical treatment records indicating that the Veteran has been diagnosed with, or treated for, WPW following service.  

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310.  That a condition or injury occurred in service is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

Despite the fact that the Veteran was treated for WPW during service, there is no medical evidence of record indicating that he has been diagnosed with WPW at any time during the pendency of his service connection claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

The negative evidence in this case outweighs the positive.  The Veteran is competent to give evidence about observable symptoms such as chest pain or a rapid heartbeat.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, he is not competent to give an opinion as to whether he has a currently diagnosed Wolff-Parkinson-White syndrome or arhythmia condition as this is a matter for a medical professional.  See Charles, supra.  The medical evidence of record, namely the August 2005 VA examination report, shows that the Veteran's WPW sydrome resolved following treatment during service and that he does not have a current Wolff-Parkinson-White syndrome for which service connection may be granted.  See Jandreau, supra.


The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for WPW is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for Wolff-Parkinson-White syndrome (WPW) is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


